DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending and subject to a non-final office action dated Jul. 27, 2020. In the response filed on Oct. 09, 2020, claims 1-6, and 8-17 were amended, claims 18-20 were cancelled and claims 21-22 were newly added claims. Therefore, claims 1-17 and 21-23 are currently pending and subject to the final action below.
Response to Arguments
Applicant's arguments, filed on Jul. 27, 2020 concerning claims 1-20 regarding the 35 U.S.C. 103 rejection have been fully considered but they are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US PGPUB: 20150363082, Pub. Date: Dec. 17, 2015 hereinafter "Zhao") in view of Molander et al. (US PGPUB: 20040008224, Filed. Date: Jul. 11, 2002 hereinafter "Molander") in view of Ignatchenko et al. (US PGPUB 20070230828, Filed. Date: Apr. 4, 2007 hereinafter "Ignatchenko") in further view of Tatsumi (EPA EP076178 A2, Pub. Date Mar. 05, 2003)
Regarding independent claim 1, Zhao teaches: In a digital medium environment for designing graphical user interfaces, a computer-implemented method of resizing a graphical user interface comprising: (Zhao − [0005] FIGS. 3A, 3B, 3C, 3D, 3E, and 3F illustrate example user interfaces each within which a user interface element may be resized horizontally, vertically or diagonally;)
detecting a selection of an object of a graphical user interface presented for display to a user, the object including a plurality of elements; (Zhao − [0017] [0020] For example, the user interface may include multiple user interface elements (e.g., multiple windows), from which one of them may be selected for resizing while the rest are unchanged. [0023] The term “user interface element” may refer to any suitable resizable element (e.g., 240 or 242). For example user interface may be a window for an email application, word processing, etc. An email processing application contains a plurality of elements.)
placing a pivot point at a vertical position and a horizontal position within the selected object, the pivot point segmenting the selected object into quadrants and moveable to resize the quadrants, (Zhao − [0017] [0018] [0020] Fig. 1 A user may select the interface window. Figure 5A window 240 is divide around a central point (pivot) into four quadrants. Fig. 5A, 5B the quadrants are moved in accordance with the resizing of the windows within window 240)
detecting a single user input to resize the selected object, the single user input comprising a selection of one or more edges of the selected object and further comprising a movement of the one or more selected edges; (Zhao − [0016] [0017] In addition to recognizing a pinch gesture as a "pinch out" or "pinch in" gesture, a direction of the pinch gesture is determined to resize the user interface element within the user interface horizontally (e.g., width increases or decreases), vertically (e.g., height increases or decreases) or diagonally (e.g., width and height increase or decrease). A pinch in or pinch out is consider a single input gesture.)
and in response to the single user input, scaling the two or more elements (Zhao − [0016] [0017] In addition to recognizing a pinch gesture as a "pinch out" or "pinch in" gesture, a direction of the pinch gesture is determined to resize the user interface element within the user interface horizontally (e.g., width increases or decreases), vertically (e.g., height increases or decreases) or diagonally (e.g., width and height increase or decrease), Fig 5A-5D, the quadrants are moved with respect to the moved edges they are next to. Scaling down the windows moves the quadrants towards the center point of the window. [0023] The term “user interface element” may refer to any suitable resizable element (e.g., 240 or 242). For example user interface may be a window for an email application, word processing, etc. An email processing application contains a plurality of elements.)

Zhao continue to teaches identifying two or more elements of the plurality of elements but does not explicitly teach identifying two or more elements of the plurality of elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point;
However, Molander teaches: identifying two or more elements of the plurality of elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point; (Molander − [0018-0019] [0021-[0025] Fig. 1 illustrating a left vertical data pane 120, a right vertical data pane 130, and pivot point 140. Each vertical data pane 120 and 130 further includes a vertical data pane title bar 125 and 135, respectively. Vertical data panes 120 and 130 further include tools to manipulate data. The location of the pivot point 140 can be adjusted by a user. The location of the pivot point 140 may be adjusted to any location along a border between vertical data planes. One person skilled in the art could modify the pivot point 140 location where the pivot point is horizontally align to title bars 125 and 135 of vertical data panes 120 and 130.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined the teachings of Zhao with Molander to include an adjustable pivot point 140 to intersect a plurality of elements with a reasonable expectation of success. In the same field of endeavor, Molander discloses positioning pivot point 140 for resizing and rotating a plurality of elements within a window frame. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.

Zhao does not explicitly teach: scaling the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point
However, Ignatchenko teaches: and in response to the single user input, scaling the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point (Ignatchenko – [0006] Scaling techniques corresponding to the number of groups of visual elements in digital image. [0024] Resizing using any available scaling algorithm for example point algorithm (pivot point). [0039-0040] Referring to Fig. 4 and 5. Fig. 4 depicts the original size image. The image may be resized, for example over the right, bottom corner of the window containing the image, holding down the mouse button, dragging the mouse to resize the image, and releasing the mouse button. Referring now to FIG. 5, a resized image 500 of an overhead view of the poker table in FIG. 4 is provided.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, Molander with Ignatchenko to include a scaling algorithm for resizing a group of elements as taught by Ignatchenko with a reasonable expectation of success. In the same field of endeavor, Ignatchenko discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Zhao 
However, Tatsumi teaches: by maintaining at least one distance of the two or more elements relative to the selected one or more edges during the user input. (Tatsumi – [pdf page 6, LL 9-21] Fig. 7 depicts an Align/Distribute Frame (ADF) dialog box 84. Distribution (distribute) refers to a graphical relationship between a set of elements that specifies that the elements should be evenly spaced apart. The distribute criteria are illustrated by icons a lower row 87 of horizontal distribution icons and a column 90 vertical distribution icons. Table 1 presents an explanation of the icons in the dialog box 84. [pdf page 7, LL 19-31] In response, the graphical application program automatically resizes the rectangular elements 97 to fill (horizontally) the distribution frame 96. It should be noted that the predetermined spacing between the graphical elements remain the same.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, Molander, and Ignatchenko with Tatsumi to include a distribution setting for maintaining the distance between elements during resizing as taught by Tatsumi with a reasonable expectation of success. In the same field of endeavor, Tatsumi discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 2, Zhao, Molander, Ignatchenko and Tatsumi discloses all the features with respect to claim 1 as outlined above
Zhao teaches: wherein: the single user input to resize the selected object is in a direction away from the pivot point; and scaling the two or more elements comprises increasing the size of the two or more elements. (Zhao − [0016] [0017] In addition to recognizing a pinch gesture as a "pinch out" or "pinch in" gesture, a direction of the pinch gesture is determined to resize the user interface element within the user interface horizontally (e.g., width increases or decreases), vertically (e.g., height increases or decreases) or diagonally (e.g., width and height increase or decrease), Fig 5A-5D, the quadrants are moved with respect to the moved edges they are next to. Scaling down the windows moves the quadrants towards the center point of the window)
Regarding dependents claim 3, Zhao, Molander, Ignatchenko and Tatsumi  discloses all the features with respect to claim 1 as outlined above
Zhao does not explicitly teach: wherein identifying the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point comprises: identifying a first element that is intersected by the horizontal position of the pivot point: and identifying a second element that is intersected by the vertical position and the horizontal position of the pivot point.
However, Molander teaches: wherein identifying the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point comprises: identifying a first element that is intersected by the horizontal position of the pivot point: (Molander − [0018-0019] [0021-[0025] Fig. 1 illustrating a left vertical data pane 120, a right vertical data pane 130, and pivot point 140. Each vertical data pane 120 and 130 further includes a vertical data pane title bar 125 and 135, respectively. Vertical data panes 120 and 130 further include tools to manipulate data. The location of the pivot point 140 can be adjusted by a user. The location of the pivot point 140 may be adjusted to any location along a border between vertical data planes. One person skilled in the art could modify the pivot point 140 location where the pivot point is horizontally align to title bars 125 and 135 of vertical data panes 120 and 130.)
and identifying a second element that is intersected by the vertical position and the horizontal position of the pivot point. (Molander – Fig. 4, pivot point 140 is intersecting pane 410)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, Molander, and Ignatchenko with Tatsumi to include a distribution setting for maintaining the distance between elements during resizing as taught by Tatsumi with a reasonable expectation of success. In the same field of endeavor, Tatsumi discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 4, Zhao, Molander, Ignatchenko and Tatsumi  discloses all the features with respect to claim 1 as outlined above
Zhao teaches: further comprising, in response to detecting that a direction of the single user input is toward the pivot point moving quadrants that are bound to the one or more selected edges into quadrants that are bound to non-selected edges; and reducing a size of the selected object by removing space from the quadrants that are bound to non-selected edges. (Zhao − [0016] [0020] [0023] Fig. 5A-5D In addition to recognizing a pinch gesture as a "pinch out" or "pinch in" gesture, a direction of the pinch gesture is determined to resize the user interface element within the user interface horizontally (e.g., width increases or decreases), vertically (e.g., height increases or decreases) or diagonally (e.g., width and height increase or decrease) [0027] Pinch gesture 250 may be a "pinch out" gesture (also known as an "expand" gesture) to enlarge user interface element 240, or "pinch in" (also known as a "squeeze" gesture) to reduce its size.)
Regarding dependents claim 5, Zhao, Molander, Ignatchenko and Tatsumi  discloses all the features with respect to claim 1 as outlined above
Zhao teaches: further comprising, in response to detecting that a direction of the single user input is away from the pivot point, increasing a size of the selected object by adding space between quadrants bound to the one or more selected edges and quadrants bound to non-selected edges. (Zhao − [0016] [0020] [0023] Fig. 5A-5D In addition to recognizing a pinch gesture as a "pinch out" or "pinch in" gesture, a direction of the pinch gesture is determined to resize the user interface element within the user interface horizontally (e.g., width increases or decreases), vertically (e.g., height increases or decreases) or diagonally (e.g., width and height increase or decrease) [0027] Pinch gesture 250 may be a "pinch out" gesture (also known as an "expand" gesture) to enlarge user interface element 240, or "pinch in" (also known as a "squeeze" gesture) to reduce its size.)
Regarding dependents claim 6, Zhao, Molander, Ignatchenko and Tatsumi  discloses all the features with respect to claim 1 as outlined above
Zhao
However, Ignatchenko teaches: determining relationships between the two or more elements and the one or more selected edges; and maintaining the determined relationships during the single user input to prevent distortion in shape of the two or more elements. (Ignatchenko – [0006] Scaling techniques corresponding to the number of groups of visual elements in digital image. [0024] Resizing using any available scaling algorithm for example point algorithm (pivot point). [0039-0040] Referring to Fig. 4 and 5. Fig. 4 depicts the original size image. The image may be resized, for example over the right, bottom corner of the window containing the image, holding down the mouse button, dragging the mouse to resize the image, and releasing the mouse button. Referring now to FIG. 5, a resized image 500 of an overhead view of the poker table in FIG. 4 is provided.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, Molander, and Ignatchenko with Tatsumi to include a distribution setting for maintaining the distance between elements during resizing as taught by Tatsumi with a reasonable expectation of success. In the same field of endeavor, Tatsumi discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 7, Zhao, Molander, Ignatchenko and Tatsumi  discloses all the features with respect to claim 1 as outlined above
Zhao teaches: detecting a second user input to move the pivot point within the selected object; and resizing the quadrants in accordance with the second user input. Zhao − [0016] [0017] [0020] gesture “pinch out” first user input and “pinch in” gesture as a second user input.)
Regarding dependents claim 8, Zhao, Molander, Ignatchenko and Tatsumi  discloses all the features with respect to claim 1 as outlined above
Zhao teaches: further comprising: generating, during the single user input and in response to detecting that a direction of the single user input is toward the pivot point, a view of overlapping space where moving quadrants that are bound to the one or more selected edges slide over non-moving quadrants; and generating, during the single user input and in response to detecting that a direction of the single user input is away from the pivot point, a view of new space to add to the selected object between the moving quadrants and the non-moving quadrants. (Zhao does not explicitly teach overlapping however, the overlap is obvious that it represents a movement of the quadrants which is taught in Fig. 5A, 5B)
Regarding dependents claim 9, Zhao, Molander, Ignatchenko and Tatsumi  discloses all the features with respect to claim 1 as outlined above
Zhao does not explicitly teach: identifying a particular element of the plurality of elements that is not intersected by the vertical position or the horizontal position of the pivot point; determining a relative position between the particular element and an edge of a quadrant where the particular element is located; 
However, Ignatchenko teaches: identifying a particular element of the plurality of elements that is not intersected by the vertical position or the horizontal position of the pivot point; determining a relative position between the particular element and an edge of a quadrant where the particular element is located; (Ignatchenko – [0006] Scaling techniques corresponding to the number of groups of visual elements in digital image. [0024] Resizing using any available scaling algorithm for example point algorithm (pivot point). [0039-0040] Referring to Fig. 4 and 5. Fig. 4 depicts the original size image. The image may be resized, for example over the right, bottom corner of the window containing the image, holding down the mouse button, dragging the mouse to resize the image, and releasing the mouse button. Referring now to FIG. 5, a resized image 500 of an overhead view of the poker table in FIG. 4 is provided.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, Molander, and Ignatchenko with Tatsumi to include a distribution setting for maintaining the distance between elements during resizing as taught by Tatsumi with a reasonable expectation of success. In the same field of endeavor, Tatsumi discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Zhao does not explicitly teach: maintaining the relative position of the particular element with respect to the edge of the quadrant where the particular element is located.
However, Tatsumi teaches: and during the single user input, maintaining the relative position of the particular element with respect to the edge of the quadrant where the particular element is located. (Tatsumi – [pdf page 6, LL 9-21] Fig. 7 depicts an Align/Distribute Frame (ADF) dialog box 84. Distribution (distribute) refers to a graphical relationship between a set of elements that specifies that the elements should be evenly spaced apart. The distribute criteria are illustrated by icons a lower row 87 of horizontal distribution icons and a column 90 vertical distribution icons. Table 1 presents an explanation of the icons in the dialog box 84. [pdf page 7, LL 19-31] In response, the graphical application program automatically resizes the rectangular elements 97 to fill (horizontally) the distribution frame 96. It should be noted that the predetermined spacing between the graphical elements remain the same.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, Molander, and Ignatchenko with Tatsumi to include a distribution setting for maintaining the distance between elements during resizing as taught by Tatsumi with a reasonable expectation of success. In the same field of endeavor, Tatsumi discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 10, Zhao, Molander, Ignatchenko and Tatsumi  discloses all the features with respect to claim 1 as outlined above
Zhao teaches: identifying, from the plurality of elements, a set of elements that have a common vertical alignment relative to each other; and in response to the single user input, (Zhao elements in the same windows (240, 242) may be considered visual related (common) is provided in the user interview. [0023] the term “user interface element” may refer to any suitable resizable element (e.g., 240 or 242). For example user interface may be a window for an email application, word processing, etc. An email processing application contains a plurality of elements.)
Zhao 
However, Tatsumi teaches: and in response to the single user input, scaling the set of: elements while maintaining the common vertical alignment. (Tatsumi – [pdf page 4 lines 9-42] Reference to Figure 3; the align link 48 specifies how two graphical elements are to be aligned relative to one another. For example, the align link can be used to align two elements vertically by their centers. Figures 4A-4D, a set of three graphical elements—a triangle 58, a rectangle 60 and an oval 62 are coupled together through spatial relationships specified with three links, 56a, 56b, and 56c. Figure 4A illustrates 56a (align centers), 56b align bottoms, and 56c (height align for keeping the oval and rectangle height the same). For example the user changes the top of the frame, the rectangle 60 as illustrated as h2 in Fig. 4C, the height of the oval 62 h2 would change to keep the vertical height of rectangle 60 and oval 62 the same.)
 Regarding dependents claim 11, Zhao, Molander, Ignatchenko and Tatsumi  discloses all the features with respect to claim 1 as outlined above
Zhao teaches: wherein the single user input to resize the selected object comprises a selection of one edge of the selected object. (Zhao − [0041] Referring to the example in FIG. 3A, pinch gesture 250A is determined to have a horizontal direction based on an angle between touch points 252A and 254A. When touch points 252A and 254A are detected to move away from each other, pinch gesture 250A is detected as a "pinch out" gesture in a horizontal direction, and the width of user interface element 240 is increased (see 310).)
Regarding dependents claim 12, Zhao, Molander, Ignatchenko and Tatsumi  
Zhao does not explicitly teach: wherein scaling the two or more elements comprises scaling the two or more elements in a single direction in accordance with movement of the one edge.
However, Ignatchenko teaches: wherein scaling the two or more elements comprises scaling the two or more elements in a single direction in accordance with movement of the one edge. (Ignatchenko – [0006] Scaling techniques corresponding to the number of groups of visual elements in digital image. [0024] Resizing using any available scaling algorithm for example point algorithm (pivot point). [0039-0040] Referring to Fig. 4 and 5. Fig. 4 depicts the original size image. The image may be resized, for example over the right, bottom corner of the window containing the image, holding down the mouse button, dragging the mouse to resize the image, and releasing the mouse button. Referring now to FIG. 5, a resized image 500 of an overhead view of the poker table in FIG. 4 is provided.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, Molander, and Ignatchenko with Tatsumi to include a distribution setting for maintaining the distance between elements during resizing as taught by Tatsumi with a reasonable expectation of success. In the same field of endeavor, Tatsumi discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 13, Zhao, Molander, Ignatchenko and Tatsumi  
Zhao teaches: wherein the single user input to resize the graphical user interface comprises a selection of a corner of the selected object, the corner comprising an intersection of two edges of the selected object. (Zhao − [0041] Referring to the example in FIG. 3A, pinch gesture 250A is determined to have a horizontal direction based on an angle between touch points 252A and 254A. When touch points 252A and 254A are detected to move away from each other, pinch gesture 250A is detected as a "pinch out" gesture in a horizontal direction, and the width of user interface element 240 is increased (see 310).)
Regarding dependents claim 14, Zhao, Molander, Ignatchenko and Tatsumi  discloses all the features with respect to claim 1 as outlined above
Zhao teaches: wherein scaling the two or more elements comprises scaling the two or more elements in two directions direction in accordance with movement of the two edges. (Zhao − [0041] Referring to the example in FIG. 3A, pinch gesture 250A is determined to have a horizontal direction based on an angle between touch points 252A and 254A. When touch points 252A and 254A are detected to move away from each other, pinch gesture 250A is detected as a "pinch out" gesture in a horizontal direction, and the width of user interface element 240 is increased (see 310). Additionally flow charts Fig. 8-9)
Regarding independent claim 15, Zhao teaches: A system for resizing a graphical user interface by manipulating image edges with respect to a reference point, the system comprising: at least one processor; a memory comprising: (Zhao − [0083] [0084] The above examples can be implemented by hardware, software or firmware or a combination thereof. FIG. 11 is a schematic diagram of an example computer system 1100 for user interface control based on pinch gestures 250. Example computer system 1100 is capable of acting as computing device 210 described herein.)
graphical user interface data; (Zhao − [0005] FIGS. 3A, 3B, 3C, 3D, 3E, and 3F illustrate example user interfaces each within which a user interface element may be resized horizontally, vertically or diagonally;)
and image resizing tool rules; (Zhao − [0005] FIGS. 3A, 3B, 3C, 3D, 3E, and 3F illustrate example user interfaces each within which a user interface element may be resized horizontally, vertically or diagonally;)
and a server device comprising instructions thereon that, when executed by the at least one processor, cause the server device to: (Zhao − [0017] [0020] For example, the user interface may include multiple user interface elements (e.g., multiple windows), from which one of them may be selected for resizing while the rest are unchanged.) the object including one or more elements; (Zhao − [0017] [0020] Fig. 2 user interface element (240) is divided into four quadrants)
detect a selection of an object within a graphical user interface presented for display to a user, the object including a plurality of elements; (Zhao − [0017] [0020] For example, the user interface may include multiple user interface elements (e.g., multiple windows), from which one of them may be selected for resizing while the rest are unchanged. [0023] the term “user interface element” may refer to any suitable resizable element (e.g., 240 or 242). For example user interface may be a window for an email application, word processing, etc. An email processing application contains a plurality of elements.
place a pivot point at a vertical position and a horizontal position within the selected object, the pivot point segmenting the selected object into quadrants and moveable to resize the quadrants, (Zhao − [0017] [0018] [0020] Fig. 1 A user may select the interface window. Figure 5A window 240 is divide around a central point (pivot) into four quadrants. Fig. 5A, 5B the quadrants are moved in accordance with the resizing of the windows within window 240)
and in response to the single user input, scaling the two or more elements (Zhao − [0016] [0017] In addition to recognizing a pinch gesture as a "pinch out" or "pinch in" gesture, a direction of the pinch gesture is determined to resize the user interface element within the user interface horizontally (e.g., width increases or decreases), vertically (e.g., height increases or decreases) or diagonally (e.g., width and height increase or decrease), Fig 5A-5D, the quadrants are moved with respect to the moved edges they are next to. Scaling down the windows moves the quadrants towards the center point of the window. [0023] The term “user interface element” may refer to any suitable resizable element (e.g., 240 or 242). For example user interface may be a window for an email application, word processing, etc. An email processing application contains a plurality of elements.)
Zhao continue to teaches identifying two or more elements of the plurality of elements but does not explicitly teach identify two or more elements of the plurality of elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point;
However, Molander teaches: identify two or more elements of the plurality of elements that are intersected by one or both of the vertical position or the horizontal Molander − [0018-0019] [0021-[0025] Fig. 1 illustrating a left vertical data pane 120, a right vertical data pane 130, and pivot point 140. Each vertical data pane 120 and 130 further includes a vertical data pane title bar 125 and 135, respectively. Vertical data panes 120 and 130 further include tools to manipulate data. The location of the pivot point 140 can be adjusted by a user. The location of the pivot point 140 may be adjusted to any location along a border between vertical data planes. One person skilled in the art could modify the pivot point 140 location where the pivot point is horizontally align to title bars 125 and 135 of vertical data panes 120 and 130.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined the teachings of Zhao with Molander to include an adjustable pivot point 140 to intersect a plurality of elements with a reasonable expectation of success. In the same field of endeavor, Molander discloses positioning pivot point 140 for resizing and rotating a plurality of elements within a window frame. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Zhao does not explicitly teach: scale the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point
However, Ignatchenko teaches: and in response to the single user input, scale the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point (Ignatchenko – [0006] Scaling techniques corresponding to the number of groups of visual elements in digital image. [0024] Resizing using any available scaling algorithm for example point algorithm (pivot point). [0039-0040] Referring to Fig. 4 and 5. Fig. 4 depicts the original size image. The image may be resized, for example over the right, bottom corner of the window containing the image, holding down the mouse button, dragging the mouse to resize the image, and releasing the mouse button. Referring now to FIG. 5, a resized image 500 of an overhead view of the poker table in FIG. 4 is provided.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, Molander with Ignatchenko to include a scaling algorithm for maintaining the distance between elements during resizing as taught by Ignatchenko with a reasonable expectation of success. In the same field of endeavor, Ignatchenko discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Zhao does not explicitly teach: by maintaining at least one distance of the two or more elements relative to the selected one or more edges during the user input.
However, Tatsumi teaches: by maintaining at least one distance of the two or more elements relative to the selected one or more edges during the user input. (Tatsumi – [pdf page 6, LL 9-21] Fig. 7 depicts an Align/Distribute Frame (ADF) dialog box 84. Distribution (distribute) refers to a graphical relationship between a set of elements that specifies that the elements should be evenly spaced apart. The distribute criteria are illustrated by icons a lower row 87 of horizontal distribution icons and a column 90 vertical distribution icons. Table 1 presents an explanation of the icons in the dialog box 84. [pdf page 7, LL 19-31] In response, the graphical application program automatically resizes the rectangular elements 97 to fill (horizontally) the distribution frame 96. It should be noted that the predetermined spacing between the graphical elements remain the same.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, Molander, and Ignatchenko with Tatsumi to include a distribution setting for maintaining the distance between elements during resizing as taught by Tatsumi with a reasonable expectation of success. In the same field of endeavor, Tatsumi discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 16, Zhao, Molander, Ignatchenko and Tatsumi  discloses all the features with respect to claim 15 as outlined above
Zhao teaches: analyze the selected object to identify a set of elements within the selected object that have a common shape and size; and based on identifying the set of elements with common shape and size, scale the identified set of elements together in accordance with the detected user input. (Zhao elements in the same windows (240, 242) may be considered visual related (common) is provided in the user interview. [0023] The term “user interface element” may refer to any suitable resizable element (e.g., 240 or 242). For example user interface may be a window for an email application, word processing, etc. An email processing application contains a plurality of elements.)

Regarding independent claim 21, Zhao 
detect a selection of an object of a graphical user interface presented for display to a user, the object including a plurality of elements; (Zhao − [0017] [0020] For example, the user interface may include multiple user interface elements (e.g., multiple windows), from which one of them may be selected for resizing while the rest are unchanged. [0023] The term “user interface element” may refer to any suitable resizable element (e.g., 240 or 242). For example user interface may be a window for an email application, word processing, etc. An email processing application contains a plurality of elements.)
place a pivot point at a vertical position and a horizontal position within the selected object, the pivot point segmenting the selected object into quadrants and moveable to resize the quadrants; (Zhao − [0017] [0018] [0020] Fig. 1 A user may select the interface window. Figure 5A window 240 is divide around a central point (pivot) into four quadrants. Fig. 5A, 5B the quadrants are moved in accordance with the resizing of the windows within window 240)
detect a single user input to resize the selected object, the single user input comprising a selection of one or more edges of the selected object and further comprising a movement of the one or more selected edges; (Zhao − [0016] [0017] In addition to recognizing a pinch gesture as a "pinch out" or "pinch in" gesture, a direction of the pinch gesture is determined to resize the user interface element within the user interface horizontally (e.g., width increases or decreases), vertically (e.g., height increases or decreases) or diagonally (e.g., width and height increase or decrease). A pinch in or pinch out is consider a single input gesture.
and in response to the single user input, scaling the two or more elements (Zhao − [0016] [0017] In addition to recognizing a pinch gesture as a "pinch out" or "pinch in" gesture, a direction of the pinch gesture is determined to resize the user interface element within the user interface horizontally (e.g., width increases or decreases), vertically (e.g., height increases or decreases) or diagonally (e.g., width and height increase or decrease), Fig 5A-5D, the quadrants are moved with respect to the moved edges they are next to. Scaling down the windows moves the quadrants towards the center point of the window. [0023] The term “user interface element” may refer to any suitable resizable element (e.g., 240 or 242). For example user interface may be a window for an email application, word processing, etc. An email processing application contains a plurality of elements.)
Zhao continue to teaches identify two or more elements of the plurality of elements but does not explicitly teach identifying two or more elements of the plurality of elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point;
However, Molander teaches: identify two or more elements of the plurality of elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point; (Molander − [0018-0019] [0021-[0025] Fig. 1 illustrating a left vertical data pane 120, a right vertical data pane 130, and pivot point 140. Each vertical data pane 120 and 130 further includes a vertical data pane title bar 125 and 135, respectively. Vertical data panes 120 and 130 further include tools to manipulate data. The location of the pivot point 140 can be adjusted by a user. The location of the pivot point 140 may be adjusted to any location along a border between vertical data planes. One person skilled in the art could modify the pivot point 140 location where the pivot point is horizontally align to title bars 125 and 135 of vertical data panes 120 and 130.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combined the teachings of Zhao with Molander to include an adjustable pivot point 140 to intersect a plurality of elements with a reasonable expectation of success. In the same field of endeavor, Molander discloses positioning pivot point 140 for resizing and rotating a plurality of elements within a window frame. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Zhao does not explicitly teach: scale the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point
However, Ignatchenko teaches: and in response to the single user input, scale the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point (Ignatchenko – [0006] Scaling techniques corresponding to the number of groups of visual elements in digital image. [0024] Resizing using any available scaling algorithm for example point algorithm (pivot point). [0039-0040] Referring to Fig. 4 and 5. Fig. 4 depicts the original size image. The image may be resized, for example over the right, bottom corner of the window containing the image, holding down the mouse button, dragging the mouse to resize the image, and releasing the mouse button. Referring now to FIG. 5, a resized image 500 of an overhead view of the poker table in FIG. 4 is provided.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, Molander with Ignatchenko to include a scaling algorithm for maintaining the distance between elements during resizing as taught by Ignatchenko with a reasonable expectation of success. In the same field of endeavor, Ignatchenko discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Zhao does not explicitly teach: by maintaining at least one distance of the two or more elements relative to the selected one or more edges during the user input.
However, Tatsumi teaches: by maintaining at least one distance of the two or more elements relative to the selected one or more edges during the user input. (Tatsumi – [pdf page 6, LL 9-21] Fig. 7 depicts an Align/Distribute Frame (ADF) dialog box 84. Distribution (distribute) refers to a graphical relationship between a set of elements that specifies that the elements should be evenly spaced apart. The distribute criteria are illustrated by icons a lower row 87 of horizontal distribution icons and a column 90 vertical distribution icons. Table 1 presents an explanation of the icons in the dialog box 84. [pdf page 7, LL 19-31] In response, the graphical application program automatically resizes the rectangular elements 97 to fill (horizontally) the distribution frame 96. It should be noted that the predetermined spacing between the graphical elements remain the same.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, Molander, and Ignatchenko with Tatsumi to include a distribution setting for maintaining  discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 22, Zhao, Molander, Ignatchenko and Tatsumi  discloses all the features with respect to claim 21 as outlined above
Zhao does not explicitly teach: cause the computing device to identify the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point by: identifying a first element that is intersected by the horizontal position of the pivot point; and identifying a second element that is intersected by the vertical position and the horizontal position of the pivot point.
However, Molander teaches: cause the computing device to identify the two or more elements that are intersected by one or both of the vertical position or the horizontal position of the pivot point by: identifying a first element that is intersected by the horizontal position of the pivot point; (Molander − [0018-0019] [0021-[0025] Fig. 1 illustrating a left vertical data pane 120, a right vertical data pane 130, and pivot point 140. Each vertical data pane 120 and 130 further includes a vertical data pane title bar 125 and 135, respectively. Vertical data panes 120 and 130 further include tools to manipulate data. The location of the pivot point 140 can be adjusted by a user. The location of the pivot point 140 may be adjusted to any location along a border between vertical data planes. One person skilled in the art could modify the pivot point 140 location where the pivot point is horizontally align to title bars 125 and 135 of vertical data panes 120 and 130.)
and identifying a second element that is intersected by the vertical position and the horizontal position of the pivot point. (Molander – Fig. 4, pivot point 140 is intersecting pane 410)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, Molander, and Ignatchenko with Tatsumi to include a distribution setting for maintaining the distance between elements during resizing as taught by Tatsumi with a reasonable expectation of success. In the same field of endeavor, Tatsumi discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Regarding dependents claim 23, Zhao, Molander, Ignatchenko and Tatsumi  discloses all the features with respect to claim 21 as outlined above
Zhao does not explicitly teach: determining relationships between the two or more elements and the one or more selected edges; and maintaining the determined relationships during the single user input to prevent distortion in shape or size of the two or more elements.
However, Ignatchenko teaches: determining relationships between the two or more elements and the one or more selected edges; and maintaining the determined relationships during the single user input to prevent distortion in shape or size of the two or more elements. (Ignatchenko – [0006] Scaling techniques corresponding to the number of groups of visual elements in digital image. [0024] Resizing using any available scaling algorithm for example point algorithm (pivot point). [0039-0040] Referring to Fig. 4 and 5. Fig. 4 depicts the original size image. The image may be resized, for example over the right, bottom corner of the window containing the image, holding down the mouse button, dragging the mouse to resize the image, and releasing the mouse button. Referring now to FIG. 5, a resized image 500 of an overhead view of the poker table in FIG. 4 is provided.)
 Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, Molander, and Ignatchenko with Tatsumi to include a distribution setting for maintaining the distance between elements during resizing as taught by Tatsumi with a reasonable expectation of success. In the same field of endeavor, Tatsumi discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Molander in view of Ignatchenko and in view of Tatsumi as applied to claim 1-16 and 21-23 above, and further in view of Badiger et al. (US PGPUB: 20170102857, Filed Date: Oct. 05, 2016 hereinafter "Badiger").
Regarding dependents claim 17, Zhao, Molander, Ignatchenko and Tatsumi  discloses all the features with respect to claim 1 as outlined above
Zhao does not explicitly teach: detect an additional user input to move the pivot point; 
However Molander teaches: detect an additional user input to move the pivot point; (Molander − [0018-0019] [0021-[0025] Fig. 1 illustrating a left vertical data pane 120, a right vertical data pane 130, and pivot point 140. Each vertical data pane 120 and 130 further includes a vertical data pane title bar 125 and 135, respectively. Vertical data panes 120 and 130 further include tools to manipulate data. The location of the pivot point 140 can be adjusted by a user. The location of the pivot point 140 may be adjusted to any location along a border between vertical data planes. One person skilled in the art could modify the pivot point 140 location where the pivot point is horizontally align to title bars 125 and 135 of vertical data panes 120 and 130.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, Molander with Ignatchenko to include a scaling algorithm for maintaining the distance between elements during resizing as taught by Ignatchenko with a reasonable expectation of success. In the same field of endeavor, Ignatchenko discloses resizing digital content displayed in a window. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.
Zhao and Molander does not explicitly teach: and in response to the additional user input to move the pivot point: generate, for display to the user, a vertical line through the pivot point and a horizontal line through the pivot point to help the user in repositioning the pivot point; and reposition the pivot point in accordance with the detected user input to move the pivot point.
However, Badiger teaches: and in response to the additional user input to move the pivot point: generate, for display to the user, a vertical line through the pivot point and a horizontal line through the pivot point to help the user in repositioning the pivot point; and reposition the pivot point in accordance with the detected user input to move the pivot point. (Badiger – Fig. 1, Fig. 2, Fig. 3 [0041-0042] The user select the control point 204 (pivot point) that may be located as the center point of a four display window configuration. The control point 204 may be relocated on the screen display through an action by a user to a different position on the screen display 200. In non-limiting example, the user has chosen to move the control point 204 to a different position on the screen display 300.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have combine the teachings of Zhao, Molander, Ignatchenko, Tatsumi with Badiger to include vertical and horizontal lines through the pivot point as taught by Badiger with a reasonable expectation of success. In the same field of endeavor, Badiger discloses resizing digital content displayed in multiple windows. The motivation to combine improves layout and location of user interface objects with fewer amounts of inputs for resizing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/CARL E BARNES JR/Examiner, Art Unit 2177       

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177